     Case: 1:20-cv-00287 Document #: 16 Filed: 04/30/20 Page 1 of 3 PageID #:68




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION

LEE WIGOD, individually and              :
on behalf of all other similarly         :
situated,                                :
                                         :    Civil Action File
      Plaintiff,                         :    No.: 1:20-cv-00287
                                         :
v.                                       :
                                         :
THS GROUP, LLC, d/b/a TOTAL              :
HOME PROTECTION, a                       :
Pennsylvania limited liability           :
company,                                 :
                                         :
      Defendant.

       MOTION TO WITHDRAW AS COUNSEL FOR DEFENDANT

      COME NOW Mark L. Hanover and Shannon Young Shin, lead counsel for

Defendant THS Group, LLC (“Defendant”), and on behalf of themselves and the

law firm of Dentons US LLP (“Counsel”), request leave of Court to withdraw as

counsel of record. Counsel states as grounds the following:

      Counsel shows good cause for withdrawal because on an April 29, 2020,

email and telephone call, and then again in an April 30, 2020 email, Defendant

indicated that it no longer wants to utilize the services of Counsel. Counsel has

advised Defendant that a corporation may not represent itself in this lawsuit, and

Counsel has reaffirmed that it desires to terminate Counsel’s representation.

.
    Case: 1:20-cv-00287 Document #: 16 Filed: 04/30/20 Page 2 of 3 PageID #:69




     WHEREFORE, Counsel respectfully requests that this Court GRANT their

Motion to Withdraw as Counsel for Defendant.

     Respectfully submitted this 30th day of April, 2020.


                                        By: /s/ Mark L. Hanover
                                           Mark L. Hanover
                                           Illinois Bar No: 6216201
                                           mark.hanover@dentons.com

                                            DENTONS US LLP
                                            233 S. Wacker Drive, Suite 5300
                                            Chicago, Illinois 60303
                                            (312) 768-8273

                                            Attorney for Defendant




                                        2
      Case: 1:20-cv-00287 Document #: 16 Filed: 04/30/20 Page 3 of 3 PageID #:70




                           CERTIFICATE OF SERVICE

        This is to certify that a true and accurate copy of the foregoing was filed

through the ECF system on April 30, 2020, which will send a copy of such

pleading to all counsel of record.


                                                /s/ Mark L. Hanover
                                                Mark L. Hanover



114711045




                                            3
